584 So. 2d 103 (1991)
CUTLER CREEK VILLAGE TOWNHOUSE ASSOCIATION, INC., Appellant,
v.
CUTLER CREEK VILLAGE CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 91-1140.
District Court of Appeal of Florida, Third District.
July 30, 1991.
Rehearing Denied September 12, 1991.
Robert C. Eber, for appellant.
Robert E. Dillon, for appellee.
Before BARKDULL, LEVY and GERSTEN, JJ.
PER CURIAM.
Appellant, Cutler Creek Village Townhouse Association, Inc., appeals the issuance of a temporary injunction restraining appellant from using security gates to restrict access into certain areas. We affirm in part, and reverse in part.
We find that the injunction is defective in that it fails to comply with Rule 1.610(b), Florida Rules of Civil Procedure, which requires the posting of bond to pay costs and damages which could result from the issuance of a temporary injunction. See Minimatic Components, Inc. v. Westinghouse Electric Corporation, 494 So. 2d 303 (Fla. 4th DCA 1986).
However, we also find that appellee adequately complied with all other requirements necessary for the issuance of the temporary injunction. Accordingly, we affirm the issuance of the temporary injunction, *104 but reverse and remand for entry of an appropriate bond.
Affirmed in part, reversed in part, and remanded.